Citation Nr: 1439221	
Decision Date: 09/03/14    Archive Date: 09/09/14

DOCKET NO.  09-42 080A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability.

2.  Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel
INTRODUCTION

The Veteran served on active duty from September 1981 to September 1989.  He also served in the Virginia Army National Guard from May 1993 to May 1994.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2008 rating decision of the Huntington, West Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA) that denied the Veteran's claims for service connection.  

The Veteran testified at a Decision Review Officer hearing in May 2010.

On his September 2010 substantive appeal, the Veteran requested a video conference hearing before a member of the Board.  He was notified of his scheduled May 2012 hearing by letter in April 2012, but did not attend the hearing or subsequently request a new hearing.  His hearing request is deemed withdrawn.

This case was previously before the Board in August 2012, May 2013, and September 2013.  The August 2012 decision denied entitlement to service connection for shingles.  The September 2013 decision granted service connection for a bilateral hip disability.  These issues are no longer before the Board.  The development ordered by the Board in its previous remands has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  The Veteran's current bilateral knee disability is not causally related to his active service, nor is it proximately due to, the result of, or aggravated by his service-connected bilateral hip disability.  

2.  The Veteran's current low back disability is not causally related to his active service, nor is it proximately due to, the result of, or aggravated by his service-connected bilateral hip disability.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral knee disability have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).  

2.  The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).   VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

A letter of September 2007 satisfied the duty to notify provisions.  This letter notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  VA examinations were conducted in July 2010, October 2012, June 2013, and April 2014.  Though previous Board decisions have deemed the conclusions from the earlier examinations to be inadequate, the examinations themselves are thorough, and indeed establish that the Veteran currently suffers from his claimed conditions.  The April 2014 examination is adequate for rating purposes.  It answered all questions posed by the Board, and contains sufficient information to determine whether service connection for the Veteran's claimed conditions is warranted under any plausible theory of entitlement.  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

II.  Entitlement to Service Connection

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish direct service connection, there must be sufficient evidence of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Service connection may be established on a continuity of symptomatology basis for disabilities explicitly recognized as "chronic" under 38 C.F.R. § 3.309(a).  For those disabilities, the provisions of 38 C.F.R. § 3.303(b) provide an alternative method of establishing the third element through a demonstration of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Under this framework, continuity of symptomatology may be shown by demonstrating (1) that a condition was noted during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

Service connection may also be granted for disabilities which are secondary to already service-connected disabilities.  38 C.F.R. § 3.310.  Service connection is warranted for disabilities that are proximately due to or the result of a service-connected disease or injury, or for an increase in any disease or injury that is proximately due to or the result of a service-connected disease or injury.  Id.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises and statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1). 

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau, 492 F.3d at 1377.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.

In this case, the Veteran seeks service connection for both a low back disability and for a bilateral knee disability.  For the reasons that follow, these claims shall be denied.  

First, the Veteran currently suffers from bilateral knee disabilities and low back disabilities.  With respect to his knees, VA examinations reflect diagnoses of chronic strain of both knees, degenerative joint disease of both knees, and bilateral shin splints.  With respect to his spine, the evidence shows that he suffers from degenerative joint disease and degenerative disc disease.  The current disability element is satisfied for each claim on appeal.    

Service treatment records reflect few complaints with regard to the Veteran's knees and back.  At his VA examinations, the Veteran contends that his back disability is related to a September 1983 fall into a river.  The records from this fall show that the Veteran had lacerations on his face and trunk, but he had no specific complaints regarding his back, and no back diagnosis was offered.  With regard to his knees, a June 1986 record shows that the Veteran complained of patellar pain after marching.  This record showed that the Veteran had a suspected muscle strain, but no specific diagnosis was made as to the Veteran's complaints.  

That being said, at an August 1985 in-service examination, the Veteran complained of pain in his back and knees.  Also, in post-service statements, the Veteran stated that he suffered from back and knee pain, but that he was reluctant to report it.  Given this in-service complaint and the Veteran's post-service statements, the element of an in-service injury or disease is met.  

The Veteran's claim fails on a direct basis, however, as there is no competent evidence linking the Veteran's current disabilities to his active service.  Though the Veteran has undergone four VA examinations, only the most recent one from April 2014 contains an adequate rationale.  

In that rationale, the examiner reviewed the Veteran's medical history as gleaned from his service treatment records, his post-service private and VA treatment records, and his lay statements describing his post-service symptomatology.  The examiner included a four page summation of this history prior to offering his rationale.  He concluded that the Veteran's bilateral knee disability and his low back disability are not related to his active service.  He stated that there was nothing provided by the Veteran's statements to support service connection for a bilateral knee or back disability.  He found no medical evidence of a chronicity of care for these disabilities for the 15 years following service.  Instead, he determined that the Veteran's claimed disabilities are consequences of the aging process.  

There is no other competent evidence linking the Veteran's disabilities to his active service.  A review of both the private and the VA treatment records shows no other medical provider has concluded that his claimed disabilities are related to his active service.  

The Veteran himself certainly contends that such a link exists.  The Veteran, however, is not competent to determine the etiology of his claimed disabilities.  While a claimant's statements may be competent in certain situations, determining the etiology of these particular disabilities (notably arthritis of the knees and back) requires specialized medical training or knowledge.  Jandreau, 492 F.3d at 1377.  The Veteran's statements alone thus cannot serve as the required nexus opinion, and service connection on a direct basis for the Veteran's claimed disabilities is not warranted.  

Service connection is also not warranted under a continuity of symptomatology basis.  Again, under this framework, the third element of service connection on a direct basis (the nexus requirement) may be shown by evidence that a condition was noted during service, evidence of post-service continuity of the same symptomatology, and evidence of a nexus between the present disability and the post-service symptomatology.  Barr, 21 Vet. App. at 307; see also Walker, 708 F.3d at 1331.

For the Veteran's bilateral knee claims, service connection under a continuity of symptomatology basis is precluded by the lack of required continuity.  Notably, at his May 2010 hearing, the Veteran stated that though he initially thought he had bilateral knee pain, his symptoms were related to his bilateral hips.  He stated that he was not suffering from pain at that time.  At his October 2012 VA examination, the Veteran denied suffering from knee pain at that time.  These statements, combined with the lack of treatment for any knee pain reflected in the medical records, sever any post-service continuity of symptomatology.  Service connection is not warranted for the Veteran's bilateral knee disability on this basis.  

With regard to his back, service connection on a continuity of symptomatology basis is also precluded by a lack of continuity.  Here, the Veteran has been inconsistent in describing his medical history.  At his various VA examinations, the Veteran has contended that his back pain began in service and has been consistent since that time.  However, a review of the Veteran's complete medical records shows that he omits any discussion of an interucurrent injury.  

A June 2009 VA treatment record reflects that the Veteran complained of back pain which he stated began during training as an airport police officer.  He stated that his pain began 10 years prior when, during SWAT training, he fell off a rope and landed on his back.  An August 2009 VA treatment record reflects that the Veteran complained of chronic thoracic and cervical spine pain related to a 1997 fall from a rope.  At a March 2010 VA physical therapy consult, the Veteran again related his back and neck pain to his post-service fall.  The Veteran did not discuss any in-service trauma or history of back pain in these records.  

Read as a whole, the evidence does not show a post-service continuity of symptomatology with regard to the Veteran's back.  In its September 2013 decision granting service connection for the Veteran's bilateral hip disability, the Board found that the Veteran's statements regarding that disability were consistent and supporting a finding of continuity.  Here, however, the Veteran's statements have been inconsistent.  Combined with the lack of any corroborating medical evidence (for instance, the hundreds of pages of private medical evidence detailing the Veteran's hip treatment showed no complaints of back pain), the Veteran's inconsistencies undercut any showing of continuity, and service connection is not warranted on this basis for the Veteran's claimed back disability.  

Finally, service connection is not warranted for the Veteran's knee and back disabilities on a secondary basis.  The April 2014 examiner concluded that the Veteran's knee and back disabilities are not caused by or aggravated by his bilateral hip disabilities.  He stated that there is "no evidence based medicine that supports a mechanism by which one joint becomes damaged by overcompensation for another."  He added that, in light of this fact, there is no anatomical or physiological nexus with which to connect the Veteran's knee and back disabilities to his service-connected bilateral hip disabilities.  

There is no other competent evidence establishing that the Veteran's knee and back disabilities are secondary to his bilateral hip disabilities.  Though the Veteran contends that his claimed disabilities are secondary to his service-connected bilateral hip disabilities, this determination again requires medical knowledge or training and is not susceptible to lay observation.  Jandreau, 492 F.3d at 1377.  To the extent that the Veteran's opinion could be considered competent, his statements are outweighed by the rationale provided by the April 2014 examiner.  

In sum, the preponderance of the evidence is against the claims of service connection for bilateral knee disabilities and for a low back disability; there is no doubt to be resolved; and service connection for bilateral knee disabilities and for a low back disability is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a bilateral knee disability is denied.  

Service connection for a low back disability is denied.  



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


